Title: To Thomas Jefferson from Fenwick, Mason & Company, [29 March 1791]
From: Fenwick, Mason & Company
To: Jefferson, Thomas


[Bordeaux, 29 Mch. 1791] Enclose duplicate of theirs of 10 Feb. and invoice for 14 cases of wine for TJ and 14 for the President as ordered by TJ 6 Sep. 1790, shipped on Eliza, Capt. Tilden, via Charleston, to Robert Hazlehurst & Co. with request to forward by first packet. “The proprietors of the Mirosmenil Estate … declined shipping the wine of Segur order for the President. We therefore have replaced it out of the wines of Lafite, the Estate of Mr. Pichard (formerly Segur) the growth of 1786. which we hope will prove perfect and give intire satisfaction. The white graves wine we have shipped you generally costs 500 or 600₶ per Ton at an age proper to bottle, is made on the Estate of Mr. Dulamont to whom you may in future apply for the same quality if it pleases. He may perhaps give it something lower.—We think the Comsse. de Lur Saluce has charged a very extraordinary price for the parcel shiped you. The same quality here never costs more than 600 @ 800₶ per Ton of 4 hogsheads and she we observe has charged you 30 Sols per bottle, glass included.—The carriage of the frontignac wine from Mr. Lambert also is at least equal to one third of the first price of the wine.” They have asked him for better terms in future. They enclose account which will enable TJ to settle with President. Hazlehurst & Co. have been asked to pay freight there and draw on TJ for that and duties, if any.
